The Chancellor.
This application must be considered as founded altogether, on the seventeenth section of the statute of the twenty first day of April 1825. The general jurisdiction of this court as a court of equity, extends not to this case. 2 Johns. ch. 371. and the late case of the attorney general' v. the Bank of Niagara, in this court.. The power which the court is now moved to exert, is the new power conferred by this act of the legislature.
By this statute, the attorney general or any creditor of an incorporated bank which is insolvent, may apply to this court, setting forth the facts and circumstances of the case; and upon proof to the court, that such bank is insolvent, or has violated any provision of law, the court may issue an injunction to li .'.ti-ain the bank and its officers from exercising any of their privileges.
*599The attorney general states on oath, that the matters con-Gained in this bill, so far as they relate to his own acts, are . , ... 11 . true, and that he believes them to be true, so far as they relate to the acts of others. Is this affidavit sufficient proof, «pon which the court ought to issue vn injunction ?
The attorney general having -had no participation or concern in the acts and defaults of this bank stated in the bill; and no one of those facts being alleged to rest in his personal knowledge; his affidavit proves only, that he believes the statements which he has made, concerning the acts of this bank and its directors, to be true.
Before an injunction can issue under this statute, the court must determine, that the bank is insolvent, or has violated some provision of law. Such a decision followed by an injunction, is in effect, a dissolution of the corporation. The injunction may indeed, be discharged; but while it remains in force, it is equivalent to the final judgment of forfeiture and ouster, which courts of law do not pronounce, until a formal and full investigation of the cause has taken place. It is therefore, highly reasonable and just, that such an injunction shall not issue, until it is proved, that the bank is insolvent, or has violated some law. The statute requires, not only that the facts and circumstances shall be set forth, but also, that it shall be proved to the court, that insolvency exists, or violation of law has taken place. Some proof must be given.
The statute requires proof; ímt it also contemplates summary proceedings: and it does not require, that the facts alleged by , the attorney general or a creditor, should appear by the admission of the defendants, or by proofs taken in full form, after the cause is at issue. The proof to be used in support of an application for such an injunction, may be taken, summarily; but all proof in courts of justice, is subject to the established rules of law and reason, concerning evidence.
•In ordinary cases, the bath of a complainant verifying his bill, is a sufficient foundation for an injunction. But the narration of a complainant most frequently, consists wholly or in part, of his own acts, or facts known to himself: and in*600junctions granted at the commencement of a suit, are gene-» rally, to prevent some particular act or injury, which by delay, would be irreparable. The injunction authorized by this law, is rather of the nature of those final injunctions, which are decreed at the hearing and termination of a suit.
If a creditor of this bank were the complainant in this Suit, his affidavit not professing any personal knowledge and stating nothing more than his information and belief of the truth of the bill, would be insufficient, as proof under this statute.
Here, the attorney general having no personal knowledge of the matters of his bill, has not stated any one of the acts of this bank or its directors, as known to himself; but having information which he believes to be true, he has stated the case, according to his belief. In presenting the case to the court, he has done bis duty; but the information which he has received from others, though believed to be true by him, is not proof. His official statement of matters not known to himself, but believed by him to be true, must be received with high respect; and it must have the weight of probable cause. But probable cause is not sufficient, in this case; in which, the statute requires proof, as the foundation of this penal proceeding. It is no disrespect to the attorney general or his office, to say, that his belief does not afford the proof which this statute requires.
In such cases, it can not be difficult, to obtain proof. They who have knowledge and give information of the misdeeds of a bank, can also, give testimony.
The case stated by this bill, consists of the acts of the bank and its directors. My opinion is, that the affidavit of the attorney general, that he believes his statement of those acts to he true, is not sufficient proof, under the statute which requires proof that the bank is insolvent or has violated the laws.
This decision renders it unnecessary, to examine other questions, which have been argued.
As this application is now refused, merely for deficiency of proof, it may be renewed at any time, when the attorney general shall be able to offer farther proof.